AdvisorDesigns® Variable Annuity AdvisorDesigns® Variable Annuity Issued by: Issued by: Security Benefit Life Insurance Company One Security Benefit Place Topeka, Kansas 66636-0001 First Security Benefit Life Insurance andAnnuity Company of New York 350 Park Avenue, 14th Floor New York, NY 10022 Supplement Dated September 14, 2015 To Current Prospectus Important Information about Direxion Dynamic VP HY Bond This Supplement updates certain information in the Prospectus. Please read this Supplement carefully and retain it for future use. Effective October16, 2015, the Direxion Dynamic VP HY Bond Subaccount (the “Subaccount”) will no longer be available as an investment option under your Contract. The underlying fund of the Subaccount, the Direxion VP HY Bond (the “Fund”), is expected to be liquidated on or about October30, 2015. If you have allocated Contract Value to the Subaccount, you may want to consider transferring your Contract Value to another available subaccount prior to October30, 2015. Should you choose to request such a transfer, there will be no fees, charges, tax effects, penalties or alteration of your rights for transferring Contract Value from the Subaccount to another subaccount, and such a transfer will not count toward any transfer limit under your Contract. If a transfer request is not received by the close of business on October29, 2015, Security Benefit Life Insurance Company will re-allocate Contract Value allocated to the Subaccount and redemption proceeds received upon the Fund’s liquidation to the Rydex VIF U.S. Government Money Market Subaccount, which invests in the Rydex VIF U.S. Government Money Market Fund. The investment objective of the U.S. Government Money Market Fund is to seek to provide security of principal, high current income, and liquidity. In addition, if you have selected the Subaccount as part of a Dollar Cost Averaging, Asset Allocation or Rebalancing Program and you do not contact us to change your allocation, future transactions that would have been allocated to the Subaccount will be allocated to the Rydex VIF U.S. Government Money Market Subaccount. More detailed information regarding the investment objective, policies, risks, and expenses associated with the Rydex VIF U.S. Government Money Market Fund, and other relevant information, may be found in the respective fund prospectus. The prospectus for an Underlying Fund should be read in conjunction with the Contract Prospectus. You may contact Security Benefit Life Insurance Company or First Security Benefit Life Insurance and Annuity Company of New York to obtain additional information, including a transfer request form or copies of the fund prospectus(es). Below is a summary of the Subaccounts available under the Contract. There can be no assurance that any of the Underlying Funds will achieve its objective. More detailed information is contained in the prospectuses of the Underlying Funds, including information on the risks associated with the investments and investment techniques. More detailed information regarding the investment objectives, restrictions and risks, expenses paid by the Underlying Funds, and other relevant information may be found in the respective Underlying Fund prospectus. Prospectuses for the Underlying Funds should be read in conjunction with this Prospectus. Underlying Fund Share Class Investment Objective Investment Adviser Sub-Adviser Dreyfus VIF International Value Service Seeks long-term capital growth. The Dreyfus Corporation The Boston Company AssetMgmt., LLC Federated Fund for U.S. Government Securities II II Seeks to provide current income. Federated Inv. Mgmt.Co. Federated High Income Bond II Service Seeks high current income. Federated Inv. Mgmt.Co. Fidelity® VIP Contrafund® Service Class2 The fund seeks long-term capital appreciation. Fidelity Mgmt. & Research Co. FMR Co., Inc. and other investment advisers Fidelity® VIP Growth Opportunities Service Class2 The fund seeks to provide capital growth. Fidelity Mgmt. & Research Co. FMR Co., Inc. and other investment advisers Fidelity® VIP Index 500 Service Class2 The fund seeks investment results that correspond to the total return of common stocks publicly traded in the United States, as represented by the S&P 500® Index. Fidelity Mgmt. & Research Co. Geode Capital Mgmt., LLC and FMR Co., Inc. Fidelity® VIP Investment Grade Bond Service Class2 The fund seeks as high a level of current income as is consistent with the preservation of capital. Fidelity Mgmt. & Research Co. Fidelity Inv. Money Mgmt., Inc. and other investment advisers Franklin Small-Mid Cap Growth VIP Fund 2 Seeks long-term capital growth. Franklin Advisers, Inc. Guggenheim VIF All Cap Value Seeks long-term growth of capital. Guggenheim Investments Guggenheim VIF CLS AdvisorOne Global Diversified Equity Seeks long-term growth of capital without regard to current income. Guggenheim Investments Clarke Lanzen Skalla InvFirm Inc (NV) Guggenheim VIF CLS AdvisorOne Growth and Income Seeks a combination of current income and growth of capital. Guggenheim Investments Clarke Lanzen Skalla InvFirm Inc (NV) Guggenheim VIF CLS AdvisorOne Global Growth Seeks to provide total return, consisting of capital growth and income. Guggenheim Investments Clarke Lanzen Skalla InvFirm Inc (NV) Guggenheim VIF Large Cap Value Seeks long-term growth of capital. Guggenheim Investments Guggenheim VIF Long Short Equity Seeks long term capital appreciation. Guggenheim Investments Guggenheim VIF Mid Cap Value Seeks long-term growth of capital. Guggenheim Investments Guggenheim VIF Multi-Hedge Strategies Seeks long-term capital appreciation with less risk than traditional equity funds. Guggenheim Investments Guggenheim VIF Small Cap Value Seeks long term capital appreciation. Guggenheim Investments Guggenheim VIF StylePlus Mid Growth Seeks long-term growth of capital. Guggenheim Investments Guggenheim VIF World Equity Income Seeks to provide total return, comprised of capital appreciation and income. Guggenheim Investments 2 Underlying Fund Share Class Investment Objective Investment Adviser Sub-Adviser Invesco V.I. American Franchise Series I Seeks capital growth. Invesco Advisers, Inc. Invesco V.I. Government Securities SeriesII Seeks total return, comprised of current income and capital appreciation. Invesco Advisers, Inc. Invesco V.I. International Growth SeriesII Seeks long-term growth of capital. Invesco Advisers, Inc. Invesco V.I. Mid Cap Core Equity SeriesII Seeks long-term growth of capital. Invesco Advisers, Inc. Neuberger Berman AMT Guardian I Seeks long-term growth of capital; current income is a secondary goal. Neuberger Berman Mgmt. LLC Neuberger Berman LLC Neuberger Berman AMT Large Cap Value I Seeks long-term growth of capital. Neuberger Berman Mgmt. LLC Neuberger Berman LLC Oppenheimer Main Street Small Cap Fund®/VA Service Seeks capital appreciation. OFI Global Asset Mgmt., Inc. OppenheimerFunds, Inc. PIMCO VIT Low Duration Administrative Seeks maximum total return, consistent withpreservation of capital and prudent investment management. Pacific Inv. Mgmt. Co.LLC PIMCO VIT Real Return Administrative Seeks maximum real return, consistent with preservation of real capital and prudent investment management. Pacific Inv. Mgmt. Co.LLC PIMCO VIT Total Return Administrative Seeks maximum total return, consistent withpreservation of capital and prudent investment management. Pacific Inv. Mgmt. Co.LLC Rydex VIF Banking Seeks to provide capital appreciation by investing in companies that are involved in the banking sector, including commercial banks (and their holding companies) and savings and loan institutions. Guggenheim Investments Rydex VIF Basic Materials Seeks capital appreciation by investing in companies engaged in the mining, manu­facture, or sale of basic materials, such as lumber, steel, iron, aluminum, concrete, chemicals and other basic building and manufacturing materials. Guggenheim Investments Rydex VIF Biotechnology Seeks capital appreciation by investing in companies that are involved in the biotech­nology industry, including companies involved in research and development, genetic or other biological engineering, and in the design, manufacture, or sale of related biotechnology products or services. Guggenheim Investments Rydex VIF Commodities Strategy Seeks to provide investment results that correlate to the performance of S&P GSCITM Commodity Index. Guggenheim Investments Rydex VIF Consumer Products Seeks capital appreciation by investing in companies engaged in manufacturing finished goods and services both domestically and internationally. Guggenheim Investments 3 Underlying Fund Share Class Investment Objective Investment Adviser Sub-Adviser Rydex VIF Dow 2x Strategy Seeks to provide returns that match the performance, before fees and expenses, of a specific benchmark on a daily basis. The current benchmark is 200% of the performance of the Dow Jones Industrial AverageSM. The fund does not seek to achieve its investment objestive over a period of time greater than one day. Guggenheim Investments Rydex VIF Electronics Seeks capital appreciation by investing in companies that are involved in the electronics sector, including semiconductor manufac­turers and distributors, and makers and vendors of other electronic components and devices. Guggenheim Investments Rydex VIF Energy Seeks capital appreciation by investing in companies involved in the energy field, including the exploration, production, and development of oil, gas, coal and alternative sources of energy. Guggenheim Investments Rydex VIF Energy Services Seeks capital appreciation by investing in companies that are involved in the energy services field, including those that provide services and equipment in the areas of oil, coal, and gas exploration and production. Guggenheim Investments Rydex VIF Europe 1.25x Strategy Seeks to provide investment results that correlate, before fees and expenses, to 125% of the fair value of the STOXX 50® Index. Guggenheim Investments Rydex VIF Financial Services Seeks capital appreciation by investing in companies that are involved in the financial services sector. Guggenheim Investments Rydex VIF Government Long Bond 1.2x Strategy Seeks to provide investment results that correspond, before fees and expenses, to a benchmark for U.S. Government securities on a daily basis. The fund’s current benchmark is 120% of the daily price movement of the Long Treasury Bond. The Long Treasury Bond is the U.S. Treasury bond with the longest maturity, which is currently 30 years. The price movement of the Long Treasury Bond is based on the daily price change of the most recently issued Long Treasury Bond. The fund does not seek to achieve its investment objective over a period of time greater than one day. Guggenheim Investments Rydex VIF Health Care Seeks capital appreciation by investing in companies that are involved in the health care industry. Guggenheim Investments Rydex VIF Internet Seeks capital appreciation by investing in companies that provide products or services designed for or related to the Internet. Guggenheim Investments Rydex VIF Inverse Dow 2x Strategy Seeks to provide investment results that match, before fees and expenses, the perfor­mance of a specific benchmark on a daily basis. The fund’s current benchmark is 200% of the inverse (opposite) of the performance of the Dow Jones Industrial AverageSM. The fund does not seek to achieve its investment objective over a period of time greater than one day. Guggenheim Investments 4 Underlying Fund Share Class Investment Objective Investment Adviser Sub-Adviser Rydex VIF Inverse Government Long Bond Strategy Seeks to provide total returns that inversely correlate, before fees and expenses, to the price movements of a benchmark for U.S. Treasury debt instruments or futures contracts on a specified debt instrument on a daily basis. The fund’s current benchmark is the daily price movement of the Long Treasury Bond. The Long Treasury Bond is the U.S. Treasury bond with the longest maturity, which is currently 30 years. The price movement of the Long Treasury Bond is based on the daily price change of the most recently issued Long Treasury Bond. The fund does not seek to achieve its investment objective over a period of time greater than one day. Guggenheim Investments Rydex VIF Inverse Mid-Cap Strategy Seeks to provide investment results that match, before fees and expenses, the performance of a specific benchmark on a daily basis. The fund’s current benchmark is the inverse (opposite) of the performance of the S&P MidCap 400 Index. The fund does not seek to achieve its investment objective over a period of time greater than one day. Guggenheim Investments Rydex VIF Inverse NASDAQ-100® Strategy Seeks to provide investment results that match, before fees and expenses, the performance of a specific benchmark on a daily basis. The fund’s current benchmark is the inverse (opposite) of the performance of the NASDAQ-100 Index®. The fund does not seek to achieve its investment objective over a period of time greater than one day. Guggenheim Investments Rydex VIF Inverse Russell 2000® Strategy Seeks to provide investment results that match, before fees and expenses, the performance of a specific benchmark on a daily basis. The Fund’s current benchmark is the inverse (opposite) of the performance of the Russell 2000® Index. The fund does not seek to achieve its investment objective over a period of time greater than one day. Guggenheim Investments Rydex VIF Inverse S&P 500 Strategy Seeks to provide investment results that match, before fees and expenses, the performance of a specific benchmark on a daily basis. The fund’s current benchmark is the inverse (opposite) of the performance of the S&P 500® Index. The fund does not seek to achieve its investment objective over a period of time greater than one day. Guggenheim Investments Rydex VIF Japan 2x Strategy Seeks to provide investment results that correlate, before fees and expenses, to 200% of the fair value of the Nikkei 225 Stock Average. Guggenheim Investments Rydex VIF Leisure Seeks capital appreciation by investing in companies engaged in leisure and entertain­ment businesses. Guggenheim Investments 5 Underlying Fund Share Class Investment Objective Investment Adviser Sub-Adviser Rydex VIF Mid-Cap 1.5x Strategy Seeks to provide investment results that correlate, before fees and expenses, the per­formance of a specific benchmark for mid-cap securities on a daily basis. The fund’s current benchmark is 150% of the performance of the S&P MidCap 400® Index. The fund does not seek to achieve its investment objective over a period of time greater th an one day. Guggenheim Investments Rydex VIF NASDAQ-100® Seeks to provide investment results that correspond, before fees and expenses, to a benchmark for over-the-counter securities on a daily basis. The fund’s current benchmark is the NASDAQ-100 Index®. Guggenheim Investments Rydex VIF NASDAQ-100® 2x Strategy Seeks to provide investment results that match, before fees and expenses, the perfor­mance of a specific benchmark on a daily basis. The Fund’s current benchmark is 200% of the performance of the NASDAQ-100 Index®. The Fund does not seek to achieve its investment objective over a period of time greater than one day. Guggenheim Investments Rydex VIF Nova Seeks to provide investment results that match, before fees and expenses, the perfor­mance of a specific benchmark on a daily basis. The fund’s current benchmark is 150% of the performance of the S&P 500® Index. The fund does not seek to achieve its invest­ment objective over a period of time greater than one day. Guggenheim Investments Rydex VIF Precious Metals Seeks capital appreciation by investing in U.S. and foreign companies that are involved in the precious metals sector, including exploration, mining, production and develop­ment, and other precious metals related services. Guggenheim Investments Rydex VIF Real Estate Seeks to provide capital appreciation by investing in companies that are involved in the real estate industry, including real estate investment trusts. Guggenheim Investments Rydex VIF Retailing Seeks capital appreciation by investing in companies engaged in merchandising finished goods and services, including depart­ment stores, mail order operations and other companies involved in selling products to consumers. Guggenheim Investments Rydex VIF Russell 2000® 1.5x Strategy Seeks to provide investment results that correlate, before fees and expenses, to the performance of a specific benchmark for small-cap securities on a daily basis. The fund’s current benchmark is 150% of the performance of the Russell 2000® Index. The fund does not seek to achieve its investment objective over a period of time greater than one day. Guggenheim Investments 6 Underlying Fund Share Class Investment Objective Investment Adviser Sub-Adviser Rydex VIF Russell 2000® 2x Strategy Seeks to provide investment results that match, before fees and expenses, the performance of a specific benchmark on a daily basis. The fund’s current benchmark is 200% of the performance of the Russell 2000® Index. The Fund does not seek to achieve its investment objective over a period of time greater than one day. Guggenheim Investments Rydex VIF S&P 500 2x Strategy Seeks to provide investment results that match, before fees and expenses, the performance of a specific benchmark on a daily basis. The fund’s current benchmark is 200% of the performance of the S&P 500 Index. The fund does not seek to achieve its investment objective over a period of time greater than one day. Guggenheim Investments Rydex VIF S&P 500 Pure Growth Seeks to provide investment results that match, before fees and expenses, the perfor­mance of a benchmark for large-cap growth securities on a daily basis. The fund’s current benchmark is the S&P 500 Pure Growth Index. Guggenheim Investments Rydex VIF S&P 500 Pure Value Seeks to provide investment results that match, before fees and expenses, the performance of a benchmark for large-cap value securities on a daily basis. The fund’s current benchmark is the S&P 500 Pure Value Index. Guggenheim Investments Rydex VIF S&P MidCap 400 Pure Growth Seeks to provide investment results that match, before fees and expenses, the performance of a benchmark for mid-cap growth securities on a daily basis. The Fund’s current benchmark is the S&P MidCap 400 Pure Growth Index. Guggenheim Investments Rydex VIF S&P MidCap 400 Pure Value Seeks to provide investment results that match, before fees and expenses, the performance of a benchmark for mid-cap value securities on a daily basis. The fund’s current benchmark is the S&P MidCap 400 Pure Value Index. Guggenheim Investments Rydex VIF S&P SmallCap 600 Pure Growth Seeks to provide investment results that match, before fees and expenses, the performance of a benchmark for small-cap growth securities on a daily basis. The fund’s current benchmark is the S&P SmallCap 600 Pure Growth Index. Guggenheim Investments Rydex VIF S&P SmallCap 600 Pure Value Seeks to provide investment results that match, before fees and expenses, the performance of a benchmark for small-cap value securities on a daily basis. The fund’s current benchmark is the S&P SmallCap 600 Pure Value Index. Guggenheim Investments 7 Underlying Fund Share Class Investment Objective Investment Adviser Sub-Adviser Rydex VIF Strengthening Dollar 2x Strategy Seeks to provide investment results that match the performance of a specific bench­mark, before fees and expenses, on a daily basis. The fund’s current benchmark is 200% of the performance of the U.S. Dollar Index®. The fund does not seek to achieve its invest­ment objective over a period of time greater than one day. Guggenheim Investments Rydex VIF Technology Seeks capital appreciation by investing in companies that are involved in the technology sector, including computer software and service companies, semiconductor manufac­turers, networking and telecommunications equipment manufacturers, PC hardware and peripherals companies. Guggenheim Investments Rydex VIF Telecommunications Seeks capital appreciation by investing in companies engaged in the development, manufacture, or sale of communications services or communications equipment. Guggenheim Investments Rydex VIF Transportation Seeks capital appreciation by investing in companies engaged in providing transpor­tation services or companies engaged in the design, manufacture, distribution, or sale of transportation equipment. Guggenheim Investments Rydex VIF U.S. Government Money Market Seeks to provide security of principal, high current income, and liquidity. Guggenheim Investments Rydex VIF Utilities Seeks capital appreciation by investing in companies that operate public utilities. Guggenheim Investments Rydex VIF Weakening Dollar 2x Strategy Seeks to provide investment results that match, before fees and expenses, the performance of a specific benchmark on a daily basis. The fund’s current benchmark is 200% of the inverse (opposite) of the perfor­mance of the U.S. Dollar Index®. The Fund does not seek to achieve its investment objective over a period of time greater than one day. Guggenheim Investments Templeton Developing Markets VIP Fund 2 Seeks long-term capital appreciation. Templeton Asset Mgmt.Ltd. Templeton Foreign VIP Fund 2 Seeks long-term capital growth. Templeton Inv. Counsel, LLC Wells Fargo Advantage Opportunity VT 2 Long-term capital appreciation Wells Fargo Funds Mgmt., LLC Wells Capital Mgmt., Inc. Please Retain This Supplement For Future Reference 8
